Citation Nr: 0522419	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Bord) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico, which denied service connection 
for hepatitis C.  Notice of the decision was mailed to the 
veteran on May 15, 2002.  The veteran's Notice of 
Disagreement (NOD) was received on May 30, 2003.  The 
postmark on the mailing envelope, however, was dated May 13, 
2003, which made the receipt of the NOD timely.  See 
38 C.F.R. § 20.305 (2004).  A Statement of the Case (SOC) was 
issued on August 26, 2004.  A timely substantive appeal was 
received on October 22, 2004.

The Board notes that the RO issued a rating decision in 
February 2004, which denied the veteran's claim for service 
connection for hepatitis C on the basis that the veteran had 
failed to submit new and material evidence to reopen the 
claim.  Having overlooked the applicability of 38 C.F.R. 
§ 20.305, the RO determined that the veteran's May 2003 NOD 
was not timely filed, and that the February 2002 rating 
decision became final.  As indicated above, the Board does 
not agree with this conclusion.  Nevertheless, the Board also 
finds that the veteran will not be prejudiced by having the 
Board consider the claim for service connection on the 
merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

The veteran was afforded a personal hearing before the 
undersigned at the local RO in May 2005.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the competent evidence of record is 
against a finding that the veteran's currently diagnosed 
hepatitis C is causally related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.303 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in January 2002, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional evidence that he 
wanted VA to try to obtain.  He was specifically advised of 
the type(s) of evidence needed to establish his claim for 
service connection for hepatitis C.  In so doing, the RO 
asked him to identify the risk factors for hepatitis C 
infections that were applicable to him.  The RO also 
requested that the veteran submit any evidence or information 
to VA that he felt would support his claim.  The January 2002 
letter therefore provided the notice of all four elements 
that were discussed above.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The April 2002 rating decision, February 2004 rating 
decision, August 2004 SOC, and November 2004 Supplemental 
Statement of the Case (SSOC) collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  The August 2004 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical are associated with the claims file.  Post-
service medical records have been obtained from R. Bucher, 
M.D., R. Cintron, M.D., and the St. Croix VA Outpatient 
Center (VAOC).  At his May 2005 personal hearing, the veteran 
reported that he had been diagnosed as having a hepatitis 
infection by a Dr. Dusant in late 1970s and receiving 
treatment for a chest wound at a private hospital on St. 
Croix, U.S. Virgin Islands, in the 1980s.  The undersigned 
informed the veteran that records from these health care 
providers had potential probative value to his appeal, and 
that the record would be held open for a period of 30-days to 
provide him the opportunity to submit these records.  The 
veteran submitted a May 2005 letter from the Governor Juan F. 
Luis Hospital (U.S. Virgin Islands) indicating that records 
reflecting treatment in 1984 had been destroyed by Hurricane 
Hugo.  The veteran has not submitted records from Dr. Dusant.  
The Board is not aware of any additional outstanding medical 
records that need to be obtained.  A VA examination was 
conducted in February 2002 for the purpose of determining the 
nature and etiology of the veteran's hepatitis C infection.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Analysis

The veteran claims that his hepatitis C viral infection 
caused by his exposure to blood during his service in 
Vietnam.  While assigned to the 26th or 27th Marines in 
DaNang, he states his duties involved moving dead or wounded 
Marines from helicopters.  He maintains he came into contact 
with blood on a daily basis.  He says he was also exposed to 
blood during combat operations on Hill 10.  He states he was 
never tested for the hepatitis C infection while in service.  
The veteran denies any history of intravenous drug use, body 
piercing, tattoos, or acupuncture.  However, he reports that 
he sustained a post-service stab wound to the chest in 1984, 
which resulted in him receiving a blood transfusion.  In an 
affidavit dated in April 2005, F.L.H. reports that he served 
with the veteran in Vietnam and participated in moving dead 
and wounded Marines with the veteran.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records are silent as to any complaint, 
treatment, or diagnosis of hepatitis C.  There are also no 
findings pertaining to any of the major risk factors for 
hepatitis C including, but not limited, tattoos, intra-nasal 
cocaine use, blood transfusions, intravenous drug use, or 
sexually transmitted diseases.  See VBA All Station Letter 
98-110 (November 30, 1998).

Treatment records from the St. Croix VAOC and Drs. Cintron 
and Bucher were associated with the claims folder.  Dated 
between April 1998 and August 2003, those records document 
the veteran's treatment for multiple medical problems 
including, but not limited to, diabetes mellitus, arthritis, 
and the symptoms of hepatitis C.  An April 2003 biopsy of the 
liver was noted to have confirmed the diagnosis of hepatitis 
C.  Earlier records (including liver function tests) dated in 
1999 show that hepatitis C was suspected.  The studies also 
showed that the veteran had tested positive for hepatitis A, 
and that the veteran gave a history of being diagnosed as 
having a hepatitis infection in the 1970s.  References were 
made to the veteran receiving a blood transfusion in the mid-
1980s.  None of these records, however, included any findings 
relating the veteran's hepatitis C viral infection to his 
active service.  On the contrary, in a treatment note dated 
in January 2001, 
Dr. Cintron diagnosed the veteran as having chronic hepatitis 
C, which was "most likely" caused by his "previous blood 
transfusions."

The veteran was afforded a VA liver examination in February 
2002.  He provided a history of being diagnosed as having 
hepatitis C in May 2001.  He also recalled being diagnosed 
with hepatitis in the mid-1970s but denied having any 
symptoms related thereto.  He denied a history of intravenous 
or intranasal cocaine use, body piercing, tattoos, or high 
risk sexual activity.  He reported that he had received a 
blood transfusion following military service in 1985 when he 
had a chest stab wound.  He also reported that he had been in 
contact with blood and body fluids from wounded soldiers 
during his active service in Vietnam.  A liver function test 
was positive for the hepatitis C virus antibody.  The veteran 
also tested positive for the hepatitis A antibody.  Noting 
the veteran's history of exposure to blood in Vietnam and a 
post-service transfusion in the 1980s, the examiner stated 
that the "exposition to blood products" was the "most 
common cause of hepatitis C virus infection."  In this 
regard, the examiner stated that it was "not possible" to 
determine when the veteran's hepatitis C function was 
definitely acquired.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West at 346.  In 
the present case, the evidence of record indicates a 
diagnosis of hepatitis C.  There is little doubt as to the 
existence of a current disability.  However, as will be 
discussed below, the evidence of record fails to establish 
the remaining elements of a service connection claim.

The claims file is absent any evidence of treatment for 
hepatitis C during service.  In so noting, the Board 
recognizes that hepatitis C is a viral disease that may not 
always be reflected by overt symptomatology at the time of 
infection.  Thus, service connection could still be 
warranted, even in the absence of in-service treatment of 
symptoms or even without a continuity of symptoms following 
service, if all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Such 
evidence, for example, might consist of a well-explained 
opinion of etiology from a competent medical professional 
stating that, even in the absence of treatment in service or 
soon thereafter, it was nonetheless as likely as not that the 
veteran's hepatitis C is related to service.  No such opinion 
exists in the present case.  The report of the February 2002 
VA examination merely indicated that the veteran's in-service 
exposure to blood and his post-service blood transfusion were 
the most common cause of the hepatitis C infection, and that 
it was not possible to determine when the veteran acquired 
his infection.  This opinion, if liberally construed, would 
at best place the evidence in relative equipoise.  However, 
as noted above, Dr. Cintron opined that it was most likely 
that the veteran's hepatitis C infection resulted from his 
post-service blood transfusion.  The opinion from 
Dr. Cintron is probative to the issue on appeal and serves to 
off-set the noncommittal opinion of the VA examination.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Further, 
the Board notes that the evidence shows no signs of hepatitis 
C infection during service and no treatment for the condition 
until 1999, approximately 25 years after separation from 
service.  In short, the evidence simply does not satisfy 
elements (2) or (3) under Pond.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board recognizes that the veteran had combat-related 
service.  His service personnel records reflect that he is a 
recipient of the Combat Action Ribbon.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  The Board therefore finds 
that the record supports the veteran's contention that he was 
exposed to blood and other body fluids in service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  In this case, for the reasons discussed above, 
such competent medical nexus evidence is lacking.




ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


